 MRS. BAIRD'S BREAD,DALLASMrs. Baird'sBread,DallasandAmerican Bakeryand Confectionery Workers'International Union,AFL-CIO,Local 111. Case16-CA-3060April 30, 1968DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND ZAGORIAOn January 24, 1968, Trial Examiner Arthur M.Goldberg issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the at-tached Trial Examiner's Decision. The Trial Ex-aminer alsofound that the Respondent had not en-gaged in certain other alleged unfair labor practicesand recommended dismissal of those allegations ofthe complaint. Thereafter, the Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connectionwith this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminermade at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the Respondent's excep-tions and supporting brief,and the entire record inthe case, and hereby adopts the findings,' conclu-sions, and recommendations of the Trial Examiner.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Mrs. Baird'sBread,Dallas, ofDallas,Texas, its officers,agents, succes-sors,and assigns, shall take the action set forth inthe Trial Examiner's Recommended Order.'The Respondent excepts to the Trial Examiner's credibilityfindings. Itis the Board's establishedpolicy,however,not to overrule a Trial Ex-aminer's resolution with respect to credibility unless, as is not the casehere,the preponderance of all the relevant evidence convinces us that theresolutions are incorrect StandardDry Wall Products,Inc, 91 NLRB 544,enfd. 188 F.2d 362 (C.A. 3).The following citation in fn 4 of the Trial Examiner'sDecision is cor-rected to read-Federal Envelope Company,Divisionof Nationwide PapersIncorporated,147 NLRB 1030, 1036TRIAL EXAMINER'S DECISION135ARTHUR M. GOLDBERG, Trial Examiner: Upon acharge filed on July 24, 1967,' by American Bakeryand Confectionery Workers' International Union,AFL-CIO, Local 111 (herein called the Union orthe Charging Party), the complaint herein issued onOctober 13.The complaint alleged thatMrs.Baird's Bread, Dallas (herein called the Companyor Respondent), in violation of Section 8(a)(1) oftheNational Labor Relations Act, as amended(herein called the Act), had interrogated em-ployees concerning their union activities and hadwarned employees that there would never be aunionat the Company. The Company was allegedto have violated Section 8(a)(3) and (1) of the Actby assigning L. T. Mason to a less agreeable job anddecreasing his rate of pay because of his union ac-tivities.Respondent denied all of the material al-legationsof the complaint.All parties participated in the hearing in Dallas,Texas, on December 4 and 5, and were affordedfull opportunity to be heard, to introduce evidence,to examine and cross-examine witnesses, to presentoral argument, and to file briefs. Oral argument waswaived and briefs were filed by Respondent and theGeneral Counsel.Upon the entire record in the case, my reading ofthe briefs, and from my observation of the wit-nesses andtheir demeanor, I make the following:FINDINGS OF FACTI.THE BUSINESSOF RESPONDENTThe complaint alleged, the answer admitted, andIfind, that Mrs. Baird's Bread, Dallas, is a Texascorporation with its principal office and place ofbusiness in Dallas, Texas, where it is engaged in themanufacture and distribution of bread and relatedproducts. During a representative 12-month period,Respondent purchased, transferred, and deliveredto its plant raw materials valued in excess of$50,000which were transported to said plantdirectly from suppliers located in States of theUnited States other than the State of Texas.Respondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act andmeets the Board's standards for asserting jurisdic-tion.II.THE LABOR ORGANIZATION INVOLVEDAmerican Bakery and Confectionery Workers'International Union, AFL-CIO, Local 111, is, andIUnless otherwise noted all dates herein were in 1967171 NLRB No. 26 136DECISIONSOF NATIONALLABOR RELATIONS BOARDhas been at all times material herein, a labor or-ganization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Respondent manufactures bread andrelatedproducts in its Dallasplant.The plant productionand maintenance employees are part ofa multiem-ployer unit of bakeriesin Dallas andare covered bya collective-bargainingagreementwith the Union.At the time of theevents herein,Respondent'stransport employees, who take its products fromthe plant to various points in Texas, were notrepresented by a labor organization.L. T. Mason was hired by the Company on May15, 1966, as a transport driver.His earnings as adriverwere between $128 and $138 per week.Prior to coming to work for the Respondent, Masonhad many years of experienceas anautomotivemechanic.In June 1966 Mason embarked on his effort tohelp the Union organize Respondent'stransportemployees. That month Mason met with the trans-port employees and thereafter obtained authoriza-tion cards from the Union. Mason returned thesigned cards to the Union and he testified for theUnion at the hearingon itspetition for a Board-conducted representation election. After the elec-tion, at which he was an observer for the Union,Mason testified for the Union at a hearing on achallenged ballot. The ruling on that challen&eresulted in the Union failing to obtain a majority inthe 1966 election.In June 1967 Masonagainsolicited authorizationcards for the Union from the transport departmentemployees. On July 13 the Union filed its petitionfor election. After a hearing on August 11, the Re-gional Director's Decision and Direction of Elec-tion issued on September 1. The Union won theelection held on September 25 and its certificationissued on October 3. Thepartiesheld their firstbargainingsessionon November 7 and after fourmeetings reached agreement on November 29.B. Interrogation and WarningOn July 16, while on his regular delivery run,Mason heardnoisescoming from the transmissionof the tractor. Mason called the plant and spoke toJ.D. Thompson, the night duty mechanic, who ad-vised that the transmission be looked at by a localmechanic.Mason did as instructed, the localmechanic added grease to the transmission, andMason went on with his duties.'Mason testified that the following morning at theplant C. V. Guynes, who at that time supervised thetransport drivers, asked about a report that Masonwas again distributing union cards.Mason con-firmed the rumor. Guynes then said that Mason'seffortswould do no good. The Company had"whipped" the Union before and would do it again,Guynes said, and would spend a million dollars be-fore permitting a union in the transport depart-ment.Several days later Guynes again queried Mason,this time about the Union's petition for election.When Mason confirmed that the Union had filed,Guynes repeated his earlier statement that theCompany would not have a union in the transportdepartment. Further, Guynes expressed his beliefthat Mason was deeply involved in the Union's cam-paign.' Mason admitted that he was.Guynes denied that he had ever discussed unionauthorization cards with Mason or that he had evermentioned how much money Respondent wouldspend to prevent unionization of the transportdrivers. There were no witnesses to these conversa-tionsother than Mason and Guynes. On theirdemeanor alone while testifying before me, I wouldcreditMason's testimony that these conversationsdid in fact occur. Moreover, testimony corroborat-ingother aspects of his testimony attested toMason's accuracy and veracity. I find that Guynesinterrogated Mason about his activities on behalf ofthe Union and thereby violated Section 8(a)(1) ofthe Act. However, I find Guynes' statement thatRespondent would spend a million dollars to defeatthe Union to be puffing. Accordingly, I shall recom-mend dismissal of this allegation of the complaint.C. The Demotion of L. T. Mason1.The events of July 21On Friday, July 21, when Mason reported forwork he was accosted by fellow driver Pat Thomp-son who asked why Mason had been assigned totractor#503, Thompson's regular Friday nightequipment. This was the first Mason knew that hewould not be driving his regularly assigned rig.Later,Transport Department Supervisor Guynesconfirmed that Mason's regular truck had beentaken out of service and that Mason would drive#503 that night.Mason started to pull tractor #503 and the at-tached trailer away from the dock to clear the reardoors for closing and found that the transmission'Wayne Rose, head of Respondent's sales department which includesthe transport drivers, testified that in deciding to transfer Mason to theshipping department, the act which is the basis of the instant charge of dis-crimination, he did not consider any mechanical difficulties which Masonencountered before July 21 Accordingly, this incident on July 16 is impor-tant only because it enabled Mason, who was otherwise unable to connectevents with dates, to place the time of his conversations with GuynessGuynes' expression of belief that Mason was deeply involved in theUnion's campaign"wasof such a character as to create an impressionof surveillance" Plasticotd Company,168 NLRB 135, fn 3 MRS. BAIRD'S BREAD,DALLASwould not hold in first gear. Mason informedGuynes of the situation and the latter told Mason togo ahead and drive the truck. As Mason pulledaway in first gear thetransmissionwas making agrinding noise.At this point Mason asked Guynesto ride onthe runningboard and listen to the trans-mission.With Guynes on the running board Masondrove #503 in firstgear,not shifting gears. Guynessaid he could hear nothing wrong and for Mason togo aheadwith his run.Mason then drove some 60 to 70 feet anddiscovered that thetransmissionwould not hold insecondgear.At this point Mason went back to theplant and asked J. D. Thompson, the night dutymechanic,to check thetransmissionon #503. Atthe garage door, mechanic Thompson and Masonmet Guynes, and Mason told his supervisor that thetransmissionwas jumping out of gear and that hedidn't believe that #503 could make the trip.Guynes told mechanic Thompson that there was nopoint in checking #503 because the transmission inthat tractor was faulty. Guynes instructed Mason todrive #503 as far as he could, then to call in andtheywould bring him another tractor. Guynesreplied affirmatively when Mason asked if he wouldbe in the clear if thetransmissionwas torn up in at-temptingto drive that night.4Mason then pulled away from the plant in #503onto an expressway. As he shifted thegears hehearda grinding noise.The transmissionwould nothold in the first threespeeds, andMason was onlyable to drive in second or third gear by holding thetransmission in those gears.After driving about halfa mile in fourthgear, the only speed which wouldhold,Mason pulled off the expressway, onto theservice road, to call Guynes at the plant. Mason leftthe truckin neutralwith the motor running. Guynesleft the plant, and drove to where Mason hadparked #503 and with difficulty drove about 100yards on an overpass to the other side of the ex-pressway. Thereafter, Guynes went back to theplant and returned with mechanic Thompson andtractor #486 which was substituted for #503, andMason continued on with his run. MechanicThompson drove #503 back to the plant where hetoldWalker that only one gear in thetransmissionwas working.'IGuynes addedto this version of the conversationat the garage doorthat,when Mason had expressed a fear that the transmissionwould be tornup, Guyneshad said that if he wishedto do sohe could damage a truckwhile driving only a short distanceMason repliedthat he could do so aswell. In crediting Mason's testimony rather than Guynes' I find that Guynesknew that the transmissionin #503 wasfaulty,had preventedan inspectionof the transmissionby themechanic, andhad told Mason to drive #503 asfar as he could withoutfear ofreprisal if he further damagedthe equip-ment.In so finding I rely on the corroborating testimonyof employee JonaWalker as well as the more credible appearance of Mason as against that ofGuynes.Walker,the plant doorkeeper who watchesoverthe coming andgoing of trucks,testified that the conversation between Masonand Guynesoccurred as set forth above Respondent's counsel,over objection,soughtto attackWalker's testimony by establishingprounion bias on Walker'spart.While counsel was insisting on his right to askifWalkerhad signed aunion card,Walker cut in saying, "Of course,I think I know what you aregetting at.I ain't for either side."Walkerwas an intelligent witness who was137Laterthat night GuynestoldLloydStevens,Respondent's fleet superintendent in charge of allgarage equipment and the fleet of trucks, thatMason"tore the transmission up" in #503.2.The events of July 22 and 23Wayne Rose, whose duties as sales manager in-cludedcontrolof the transport department,testified that on Saturday, July 22, he was told byStevens that there had been a breakdown of #503tractor, the transmission having been torn up, andthat in Stevens' opinion the damage had been donedeliberately. In Stevens' words at the hearing, "I re-ported to him that I was of the opinion that thetransmission was willfully torn up, in other words,mistreated. "Stevens examined the disassembled transmission.He testified that he had never before seen the typeof damage that was present in the transmissionfrom tractor #503 and had never before beencalledupon to determine the cause for suchdamage. None the less, Stevens testified, "... I be-lieve and I know that the transmission would notcome apart like that unless it was mistreated."Rose called Guynes into his office and asked fora statement on the events surrounding the damageof the transmission from #503 tractor. Guynestestified that while he had looked at the disassem-bled transmission that morning he had not madetoo careful an examination. Guynes did recall thatseveral of the gears had been stripped, i.e., theteeth of the gears had been knocked off. In testify-ing about his report to Rose, Guynes could not re-call telling his superior that Mason had deliberatelydamaged the transmission.The following day, at Rose's direction, GuynestoldMason not to report for work that evening butto come instead to Rose's office Monday morningfor a meeting with the sales manager.3.The events of July 24On Monday, July 24, Mason reported as directedto Rose's office. There Mason dictated a statementof the events leading to the damage to the transmis-sion.Thereafter, Rose informed Mason that, sinceknowingly testifying against the interest of his EmployerFederal EnvelopeCompany, Division of Nationwide Papers Incorporated,147 NLRB 1130,1 136 Driver Pat Thompson was normally assigned to tractor #503 DriverThompson testified that he had driven #503 on July 20 and had placed therig at the loading dock on July 21 but had not experienced difficulty withthe transmission It later developed that the transmission in #503 showedthe results of power shifting over a period of time, the type ofimproperdriving technique which caused the damage for which Respondent claimsto have demoted Mason Thompson, the driver regularly assigned to #503,thus becomes less than a disinterested witness I do not credit his testimony.s In recounting the events of July 21 I have relied in the main on thetestimony of Mason, whom I credit His statement that he had left #503 inneutral with the engine running when he had gone to call Guynes was of-fered during his rebuttal testimony In large part my decision herein turnson that statement of fact After Mason offered this testimony in rebuttal,Respondent did not recall Guynes to controvert Mason Accordingly, thisstatement stands uncontradicted on the record 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe found the facts to support a finding that thedamage to the transmission had been deliberate,the Company could not afford to trust Mason driv-ing a transport tractor and he was assigning Masonto the shipping department at the starting rate of$90.64 per week. As noted, in deciding to transferMason from transport driver to the shipping depart-ment, Rose did not consider any mechanical dif-ficultiesMason may have had before the July 21 in-cident with tractor #503.Since this transfer to the shipping department,Mason has been directed on a number of occasionsto drive city vans to make deliveries in the Dallasarea.One such delivery was to Grand Prairie, Tex-as, over 10 miles from the plant. In addition, Masonhas moved transport trucks in the plant garage andloading area.4.The condition of #503Some days after Rose demoted Mason, J. W. Bar-ry, a long-time employee of the Chevrolet Divisionof the General Motors Corporation with experienceindeterminingcausationofmotor equipmentfailure, at Respondent's request examined a trucktransmissionand miscellaneous parts from a secondtransmission.Barry discovered that the rear mainshaftbearinghad totally disintegrated.Barrytestified that destruction of the rear bearing wascaused by a power shift, when the driver shiftsgears whilemaintaininga high engine revolutionper minute. Through the gears, torque, a turning ortwisting force, is obtained. In a power shift the shiftof gears is faster than normal, the clutch is releasedin a faster than normal manner, and the resultingincreased torque is delivered to the main shaft ofthe transmission like a piece of wire being twisted.When this happens to a piece of wire, Barry ex-plained, the middle of the wire rises if an end is notreleased. However, the main shaft of thetransmis-sion is some10 inches long and about 1-3/4 inchesin diameterand will not twist like a piece of wire.As a result of a power shift the bearing supportingthe transmission at the rear gives way in a bucklingeffect. Barry testified that damage resulting from apower shift is considered to be driver failure and aclaim for such damages would be disallowed. Onepower shift could have caused the damagedescribed by Barry.In addition to the disintegration of the rear bear-ing,Barry found that the synchronizing coneswhich serve to slow down the gears in the shiftingprocess had been damaged by power shifting over aperiod of time.'A number of past and present employees of Respondent testified as tooccasions on which they had damaged company transport equipmentwithout reprisal to them Maxie Campbell had fallen asleep at the wheel ofhis tractor trailer and though the rig turned over and was a total loss he wasnot disciplined Billy Beaumont had burned out the bearing in the transmis-sion of the tractor he was driving and on another occasion the motor in histruck had blown up In neither case was Beaumont disciplined by Respon-Barry testified that there was no damage to thegears other than normal wear. He further statedthat either the worn synchronizing cones or a bear-ing failure before the actual damage could havecaused noise when #503 was driven.After the rear bearing in the transmission haddisintegrated, Barry testified, it would have beenimpossible to shift gears. Had the damaged truckbeen stopped in gear it could have been driventhereafter in that gear but it could not have beenshifted out of that gear. In Barry's opinion, had thetractor, pulling a trailer loaded with bread, beenstopped in fourth gear, if sufficient engine rpmwere obtained and the clutch (which Barry did notexamine)had been in good shape, the tractorwould possibly have been able to pull such a loadunless it sought to go up an incline.Barry found thatthe miscellaneousparts whichhe had been askedto examine were worn out andunserviceable. These parts werethe synchronizingringsfrom the third and fourth gears.Lloyd Stevens, Respondent'sfleet superinten-dent, testified that the transmission which Barry ex-amined had come from tractor #503 and theseparate synchronizing rings had been taken fromthe transmission in tractor #486, Mason's regularlyassigned equipment before July 21.Stevens agreed with Barry that the gears couldnot have been shifted after the damage to the trans-mission rear bearing. However, Stevens testifiedthathe had not found abnormal wear in thesynchronizing cones which Barry had said showedthe signs of power shifting over a period of time.5.Conclusions and findingsIhave heretofore found that on July 21 Guynesknew that the transmission in tractor #503 wasfaulty, had prevented mechanic Thompson from in-specting the transmission, and had assured Masonhe would be in the clear if in following Guynes' or-ders to drive #503 there was further damage to thetransmission.' Additionally, I do not credit Guynes'assertion that he heard no noise coming from #503on July 21. The transmission noise which Masoncalled to Guynes' attention should have alertedRespondent's supervisor to the onset of trouble.Despite this warning Guynes told Mason to drive#503 as far as he could. This evidence negates afinding that the damage which followed wasdeliberately caused by Mason.As indicated above, I find determinative of the is-sues herein Mason's uncontradicted testimony thathe had left the engine in #503 running and thedent Finally, Robert Mathis testified that while driving a diesel tractor thecrankshaft had twisted as a resultof whichthe engine block was completelydemolished Again, Mathis was not disciplined Respondent distinguishesMason's situation from that of these other employees by the absence ofwillfulness on the part of the other drivers However, nothing in the recordsupports a finding that Mason willfully damaged#503, if indeed he was atthe wheel when the rear bearing was destroyed MRS. BAIRD'S BREAD,DALLAStransmissioninneutralwhen he had gone totelephone Guynes on the night of July 21. Barry,Respondent's expert witness, testified that once therear bearing on the transmission had gone it wouldhave been impossible to shift gears on the rig.Stevens,Respondent's fleet superintendent, con-curred in this expert opinion. However, it wasGuynes' testimony that he drove #503 afterresponding to Mason's call and that thereafter themechanic drove the tractor back to the plant. HadMason done the damage attributed to him by theCompany it would have been impossible for Guynesto have thereafter shifted from neutral to a forwardspeed in the tractor. Thus, the credited evidencedoes not support Respondent's defense that Masonhad willfully damaged the transmission in tractor#503 and was not to be trusted with transport equip-ment.Having thus disposed of any valid ground forMason's demotion which might be drawn from therecord, I am not faced by the "ever present enig-ma" raised by the necessity of balancing evidenceofdiscriminationagainstprofferedproofofdiscipline for cause.Furniture Designs, Inc.,160NLRB 1576.I find that the facts compel a finding of violationinMason's demotion. Mason was the leader of theunion movement. It was Mason who first met withthe men in 1966, solicited authorization cards forthe Union, testified for the Union at the hearing onits representation petition, and was its observer atthe election.Mason as well appeared for the Unionat the hearing on the challenged ballot which wasdeterminative of the 1966 election. Again in 1967Mason solicited the authorization cards which werethe basis for the Union's demand for recognition.Guynes had questioned Mason about his renewedactivity for the Union. Thus, Mason's union activitywas outstanding and well known to Respondent.Among the factors I have considered in reachingmy conclusion herein is the disparate nature of thetreatment afforded Mason for the damage to #503'as againstthe total lack of discipline imposed onother drivers who had damaged transport equip-ment,in one instanceleading to total destruction ofa tractor, trailer, and the load of bread. It cannot besaid that Respondent entertained on July 24 agood-faith belief that Mason had willfully damaged#503. Guynes did not tell Rose that the rear bear-ing had been deliberately torn up. Stevens hadneverseensuch damage before; he had never be-fore been required to determine the cause of suchequipment failure; and the reliability of his ex-aminationof the transmission is suspect because ofhisfailuretoseethedeteriorationof thesynchronizing cones caused by power shiftingwhich took place before Mason had been assignedto the tractor. Finally, Barry's examination of thetransmissionwas made after Mason had been as-'Rose testified that he took into account only the damageto #503 indeciding to demote Mason to the shipping department'While I do not find that Guynes' statement that Respondent would139signed to the shipping department and it was hisopinion that power shifting was not uncommonamong truckdrivers. I find that Respondent seizedupon the damage to tractor #503 on July 21 as apretext to demote and cut the wages of Mason, theUnion's leader in the transport drivers unit.8N.L.R.B. v. Great Dane Trailers, Inc.,388 U.S. 26,33-34;N.L.R.B. v. Fleetwood Trailer Co., Inc.,389U.S. 375.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with the in-terstate operations of Respondent described in sec-tion I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among theserveral States, and tend to lead to labor disputesobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that the Respondent engaged inunfair labor practices in violation of Section8(a)(1) ofthe Act,I shall recommend that it ceaseand desist therefrom and take certain affirmativeaction designed to effectuate the policies of theAct.Havingfound thatRespondentunlawfullydemoted and reduced the wagesof L. T.Mason, Ishall recommend that Respondent be ordered toreinstatehim to his former or a substantiallyequivalent position of employment, without preju-dice to his seniority and other rights and privileges,and to make him whole for loss of earnings sufferedas a result of Respondent'sunlawful conduct.Backpay shall be computed in the manner set forthin F. W.WoolworthCompany,90 NLRB289, withinterest added thereto in the manner set forth inIsis Plumbing& HeatingCo.,138 NLRB 716.Upon the foregoing findings of fact and upon theentire record in this case,Imake the following:CONCLUSIONS OF LAW1.Mrs. Baird's Bread, Dallas, is an employer en-gaged in commerce within themeaningof Section2(6) and (7) of the Act.2.American Bakery and Confectionery Work-ers' International Union, AFL-CIO, Local 111, isa labor organization within the meaning of the Act.3.By engaging in certain described conductreferred to hereinabove, in section 111, B, hereof,Respondent interferedwith,restrained,andcoerced its employees in the exercise of rightsguaranteed to them in Section 7 of the Act, andspend amillion dollarsto defeat the Union violatedSection 8(a)(1), it doesdemonstratethe Company's determinationto prevent organization of thetransport drivers 140DECISIONSOF NATIONALLABOR RELATIONS BOARDthereby has engaged in and is engaging in unfairlabor practiceswithin themeaning of Section8(a)(1) of the Act.4.By engaging in the conduct described in sec-tion III,C, hereof,Respondent discriminatedagainst L. T. Mason, in regard to the terms andconditionsofhisemployment, in order todiscourage activities protected by Section 7 of theAct, and thereby has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.6.The Respondent has not committed other un-fair labor practices as alleged in the complaint.(d)Notify the Regional Director for Region 16,in writing, within 20 days from the receipt of thisDecision,what steps it has taken to complytherewith.10IT IS FURTHER ORDER that the complaint bedismissed insofar as it alleges unfair labor practicesnot found herein.0 In the event that this Recommended Order is adoptedby theBoard, thewords "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order"10 In the event thatthisRecommended Order is adopted by the Board,this provision shall be modified to read. "Notifythe Regional Director forRegion 16, in writing, within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "RECOMMENDED ORDERThe Respondent, Mrs. Baird's Bread, Dallas, itsofficers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Interrogating employees about their unionactivity and sympathy or in any like or relatedmanner interfering with,restraining,or coercingemployees in the exercise of rights guaranteed bythe Act.(b)Discouraging membership in the Union, orany other labor organization, by discriminatingagainstemployees in regard to the terms and condi-tions of their employment.2.Take the following affirmative action which itis found will effectuate the policies of the Act:(a)Offer to L. T. Mason immediate and fullreinstatementtohisformerorsubstantiallyequivalentposition,withoutprejudicetohisseniority and other rights and privileges, and makehim whole for any loss ofearningshe may have suf-fered by reason of Respondent's discriminationagainst him as set forth in the section of this Deci-sion entitled "The Remedy."(b) Preserve and, upon request, make availableto the Board anditsagents,for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze and com-pute the amount of backpay due and all other rightsunder the terms of this Recommended Order.(c) Post at its plant in Dallas, Texas, copies ofthe attached notice marked "Appendix."9 Copies ofthe said notice, on forms provided by the RegionalDirector for Region 16, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places,including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by other material.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board,and in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT question employees abouttheir union sympathy or union activity or theunion activity and sympathy of other em-ployees.WE WILL NOT discourage our employeesfrom joining and supporting American BakeryandConfectioneryWorkers' InternationalUnion, AFL-CIO, Local 111, or any otherunion,by demoting any of our employees or bycutting their wages.WE WILL NOT in any like or related mannerinterferewith the rights of our employeesunder the law to engage in union activity orrefrain therefrom, or force them to give up anyof their rights under the law.WE WILL offer back to L. T. Mason his jobas a transport driver and give him backpayfrom the day he was reassigned to the shippingdepartment.All of our employees are free to become orremain,or refrain from becoming or remaining,members of American Bakery and ConfectioneryWorkers' InternationalUnion, AFL-CIO, LocalIll.MRS. BAIRD'S BREAD,DALLAS(Employer)DatedBy(Representative) (Title) MRS. BAIRD'S BREAD, DALLAS141Thisnotice must remainposted for 60 consecu-communicatedirectlywith the Board'sRegionaltive days from the date of posting and mustnot beOffice,Room 8A24 Federal Office Building, 819altered,defaced,or coveredby any othermaterial.TaylorStreet,Fort Worth, Texas 76102, TelephoneIf employeeshave anyquestion concerningthis334-2931.notice or compliance with its provisions, they may